Citation Nr: 1145682	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  07-30 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen a claim of revocation of forfeiture of Dependency and Indemnity Compensation (DIC) benefits declared against the appellant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from December 1941 to May 1942.  The Veteran died in May 1942.  The appellant is his widow and VA was notified of her death on September [redacted], 2010. 

This matter comes before the Board of Veterans' Appeals  (Board) from a May 2007 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines, which found that the appellant had not submitted new and material evidence to reopen her claim of restoration of forfeited DIC benefits. 

Per her request, the Veteran was scheduled for a December 2008 Board hearing before a Veterans Law Judge in Washington, DC, but did not appear or indicate any desire to reschedule it; thus her request is deemed withdrawn.  See 38 U.S.C.A. § 20.704(d). 

In March 2009 the Board found that the appellant had not submitted new and material evidence to reopen her claim of revocation of forfeiture of DIC benefits.  

The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which, in an August 13, 2010 Order noted that the appellant is deceased and ordered the appellant's estate to provide the Court with a copy of her death certificate and show cause why the March 10, 2009, Board decision should not be vacated and her appeal dismissed for lack of jurisdiction.  A December 10, 2010 Memorandum Decision from the Court notes that in August 2010 it ordered the appellant's family to provide the Court with a copy of her death certificate and show cause why the March 10, 2009, Board decision should not be vacated and the appeal dismissed for lack of jurisdiction, which it failed to do, and vacated the Board's March 2009 decision and dismissed the appellant's claim.  The claim was returned to the Board for appropriate action.  
FINDING OF FACT

The VA was notified that the appellant was deceased on September [redacted], 2010.  


CONCLUSION OF LAW

The criteria for dismissal of the claim to reopen a claim of revocation of forfeiture of Dependency and Indemnity Compensation (DIC) benefits declared against the appellant due to the death of the appellant have been met.  38 U.S.C.A. § 7104(a) (West 2002 and Supp. 2011); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has been notified that the appellant is deceased.   As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996).  When a claimant dies during the course of an appeal, the appropriate remedy is to vacate the Board's decision from which the appeal was taken.  Landicho v. Brown, 7 Vet. App. 42, 47 (1992).   

This appeal on the merits has become moot by virtue of the appellant's death and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.  In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran or appellant.  38 C.F.R. § 20.1106. 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A , substitution in case of death of a claimant who dies on or after October 10, 2008). As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision). 


ORDER

The appeal of the petition to reopen a claim of revocation of forfeiture of Dependency and Indemnity Compensation (DIC) benefits declared against the appellant is dismissed. 




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


